Case 1:21-cr-00003-RCL Document 54-2 Filed 06/29/21 Page 1 of 4

EXHIBT A
TO MEMORANDUM IN SUPPORT
OF DEFENDANT’S MOTION TO DISMISS
COUNT TWO OF INDICTMENT
Case 1:21-cr-00003-RCL Document 54-2 Filed 06/29/21 Page 2 of 4

Albert Watkins

From: Albert Watkins

Sent: Friday, June 25, 2021 11:24 AM

To: ‘Paschall, Kimberly (USADC)'

Cc: Michael Schwade; Alison Ehrhard

Subject: RE: USA v. Chanlsey [21-112 AE SF][Tribunal and Proceedings
Request]

Dear Ms. Paschall:

On June 20, 2021 | requested by email clarification and confirmation of the specific tribunal before
which specific proceedings were being conducted (as relating to Count Two of the Indictment under
which Mr. Chansley is charged). | also requested you confirm with me the specific proceedings
related to the administration of justice referenced in Count Two of the Indictment under which Mr.
Chansley has been charged.

No response has been forthcoming.

By this letter | am following up with you in this regard in the hope of garnering a prompt response to
my June 20, 2021 email (a copy of which is embedded below).

Very truly yours,

Albert S. Watkins, LC

Watkins LLC, dba

Kodner Watkins

1200 S. Big Bend Blvd.

St. Louis, MO 63117

Phone: 314-727-9111

Email: albertswatkins@kwklaw.net

“PRIVACY NOTICE

This electronic transmission/communiqué/message including its attachments, is from the law firm of
Watkins LLC. This electronic communication contains information that is confidential and is protected
by the attorney-client or attorney work product privileges. If you receive this transmission and/or its
attachments and you are not the intended recipient, promptly delete this message and please notify
the sender of the delivery error by return e-mail or please call the sender at 314-727-9111. You are
specifically instructed that you may not forward, print, copy or distribute or use the information in this
message if you are not the intended designated recipient.

*“SECURITY NOTICE**

The Missouri Bar and The Missouri Supreme Court Rules require all Missouri attorneys to notify all E-
Mail recipients that (1) E-Mail communication is not a secure method of communication; (2) any E-
Mail that is sent to you or by you may be copied and held by any or all computers through which it

1
Case 1:21-cr-00003-RCL Document 54-2 Filed 06/29/21 Page 3 of 4

passes as it is transmitted; and, (3) persons not participating in our communication may intercept our
communications by improperly accessing either of our computers or another computer unconnected
to either of us through which the E-Mail is passed. | am communicating with you by E-Mail at your
request and with your consent. In the event you do not wish this form of communication in the future,
upon your notification of same, no further E-Mail communication will be forthcoming.

From: Albert Watkins

Sent: Sunday, June 20, 2021 11:01 AM

To: Paschall, Kimberly (USADC) <Kimberly.Paschall@usdoj.gov>

Cc: Michael Schwade <mschwade@kwklaw.net>; Alison Ehrhard <aehrhard@kwklaw.net>
Subject: USA v. Chanlsey [21-112 AE SF]

Dear Ms. Paschall:
Our client, Jacob A. Chanlsey, has been charged under a multi-count Indictment.

Count Two charges Mr. Chansley with Obstruction of an Official Proceeding (“OOOP”) under Title 18,
USC, Section 1512 (c)(2) (“Code Section”).

The Code Section prohibits the obstruction of proceedings related to the administration of justice
that take place before a tribunal.

Please confirm with me the specific proceedings related to the administration of justice referenced
in the OOOP (Count 2) of the Indictment herein.

Please confirm with me the specific tribunal before which the specific proceedings were being
conducted.

Kindly consider this a good faith effort to reconcile this important due process issue without the
need for a formal Bill of Particulars.

Thank you.
Very truly yours,

Albert S. Watkins, LC

Watkins LLC, dba

Kodner Watkins

1200 S. Big Bend Blvd.

St. Louis, MO 63117

Phone: 314-727-9111

Email: albertswatkins@kwklaw.net

 

*“PRIVACY NOTICE**

This electronic transmission/communiqué/message including its attachments, is from the law firm of
Watkins LLC. This electronic communication contains information that is confidential and is protected
by the attorney-client or attorney work product privileges. If you receive this transmission and/or its

2
Case 1:21-cr-00003-RCL Document 54-2 Filed 06/29/21 Page 4 of 4

attachments and you are not the intended recipient, promptly delete this message and please notify
the sender of the delivery error by return e-mail or please call the sender at 314-727-9111. You are
specifically instructed that you may not forward, print, copy or distribute or use the information in this
message if you are not the intended designated recipient.

**SECURITY NOTICE**

The Missouri Bar and The Missouri Supreme Court Rules require all Missouri attorneys to notify all E-
Mail recipients that (1) E-Mail communication is not a secure method of communication; (2) any E-
Mail that is sent to you or by you may be copied and held by any or all computers through which it
passes as it is transmitted; and, (3) persons not participating in our communication may intercept our
communications by improperly accessing either of our computers or another computer unconnected
to either of us through which the E-Mail is passed. | am communicating with you by E-Mail at your
request and with your consent. In the event you do not wish this form of communication in the future,
upon your notification of same, no further E-Mail communication will be forthcoming.
